Citation Nr: 0311779	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  93-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for C-6 radiculopathy, 
including carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which entitlement to service 
connection for C-6 radiculopathy, including carpal tunnel 
syndrome, was denied.  The veteran filed a timely notice of 
disagreement (NOD) and substantive appeal.  The RO issued a 
statement of the case (SOC) in September 2000.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
after reviewing the veteran's case, the Board determined that 
additional evidentiary development was needed prior to final 
appellate consideration of this aspect of his claim, as set 
out in an internal development memorandum contained in the 
claims file.  



On May 1, 2003, before the Board had completed the internal 
development procedure and rendered a decision as to the issue 
currently on appeal, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit explained that this is contrary to the requirement of 
38 U.S.C.A. § 7104(a) that "[a]ll questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal by the Secretary," and that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has, at this time, been issued to 
implement them, the Board believes that the most appropriate 
action is to remand this claim to the RO for further 
evidentiary development, to include obtaining a VA 
examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA medical 
examination to determine the etiology of 
his claimed C-6 radiculopathy to include 
carpal tunnel syndrome disorder.  A 
detailed medical history relevant to the 
disorder at issue should be obtained.  
The examiner(s) should conduct an 
examination of the veteran, and provide a 
diagnosis of any pathology found.  The 
claims folder must be provided to the 
examiner(s) for review in conjunction 
with the examination.  Specifically,
(a)	The examiner(s) should elicit all of 
the veteran's subjective complaints 
regarding his claimed C-6 
radiculopathy to include carpal tunnel 
syndrome disorder, and offer an 
opinion as to whether there is 
adequate pathology to support the 
level of his complaints. 
(b)	The examiner(s) should comment on 
the etiology of the veteran's claimed 
C-6 radiculopathy to include carpal 
tunnel syndrome disorder.  In 
particular, the examiner(s) should 
comment on whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the veteran's 
claimed C-6 radiculopathy to include 
carpal tunnel syndrome disorder is 
related to the 1980 altercation in 
which the veteran was kicked in the 
jaw, or to any other incident of 
military service, or whether such a 
relationship or etiology is unlikely 
(i.e., less than a 50-50 probability).  
(c)	The examiner(s) should also comment 
on whether the veteran's claimed C-6 
radiculopathy to include carpal tunnel 
syndrome disorder is related to his 
service-connected fractured mandible 
disability.  If it is found that the 
veteran's claimed C-6 radiculopathy to 
include carpal tunnel syndrome 
disorder is unrelated to any of the 
above, then the examiner(s) should 
offer an opinion as to the source of 
the veteran's claimed disorder.  
(d)	In answering the above questions, 
the examiner(s) should discuss and 
reconcile the medical opinions that 
have been previously offered by Dr. D. 
Janell (VA examiner, January 1992), 
the November 1994 assessment of the 
physical therapist, and the opinions 
of Dr. Shawbitz, expressing agreement 
or disagreement therewith and giving 
reasons for such agreement or 
disagreement.

2.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2000 SOC.  An appropriate 
period of time should be allowed for 
response.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


